 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner insists that the operation of the forklift truckproperly belongs to the laborers' unit which it represents.3We donot pass on that question.However, as the pellet machine operatorwho drives the forklift truck spends the majority of his time perform-ing work functions clearly within the historical operators' unit, wefind that he is excluded from the certified unit of laborers.4[The Board granted the Employer's request for clarification of theunit and accordingly excluded the pellet machine operator from theappropriate unit.]30n April 27, 1954, the Petitionerfiled 8 (a) (5) chargesagainst theEmployer inCase No. 14-CA-1189 for unilaterallyassigningthe forklift truckjob to a pellet machineoperator.The Regional Director, on May 19, 1954,dismissedthe chargeson the groundthat the Employer had a right to assign the work to this employee4 SeeEastern Iron & Metal Company,106 NLRB 1261AXELSONMANUFACTURING CO., DIVISIONOF PRESSED STEELCAR COM-PANY,INC.andINTERNATIONAL ASSOCIATION OF MACHINISTS,DIS-TRICT LODGENo. 94, AFL, PETITIONER.Case No. 21-RC-3686.October28,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Arthur Hailey, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board fords :1.The Employer is engaged in commerce within the meaning ofthe Act.2.United Steelworkers of America, CIO, moved to intervene onthe basis of a showing of interest.The Petitioner opposed the inter-vention on the grounds that the International was fronting for LocalUnion No. 5042, a noncomplying local union. The local union hasa charter and temporary officers, and has held meetings.Moreover,in a recent bulletin the local referred to itself as "functioning."Wefind that the local is sufficiently in the picture as a labor organizationto require that it comply with Sections 9 (f), (g), and (h) of the Act.Accordingly, the Intervenor's appearance on this ballot shall be con-ditioned upon its local achieving compliance within 2 weeks after theissuance of the Decision and Direction of Election.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.IFranklin Tanning Company,104 NLRB 192,at 194.110 NLRB No. 92. AXELSON MANUFACTURING CO.6254.The parties generally agree that a production and maintenanceunit at the Employer's Montebello and Vernon, California, plantsis appropriate 2However, the parties do not agree as to the inclusionof certain categories of employees.The Petitioner and the Intervenorrequest the inclusion of the pattern storage man, the expediters, thetoolroom clerk, the liaison inspectors, and the liaison quality controlmen.The Employer would exclude these employees.We shall con-sider each of the classifications separately.Pattern storage man:The Board in a previous decision 3 involvingthe Employer ruled that the pattern storage man should be excludedfrom the production and maintenance unit upon the grounds that hisinterests lay with the plant clerical employees, excluded by agreementof the parties from the unit.As the parties are agreed that the sameplant clericals should be excluded from the unit in the instant proceed-ing, and as the duties and interests of the pattern storage man do notappear to have changed in the interim, we find no reason for departingfrom our prior decision in this respect; accordingly, the pattern storageman is excluded from the unit.Expediters:The Employer employs 9 expediters at its 2 plants.These expediters are internal expediters whose duties include follow-ing up of production schedules, compiling order worksheets, followingthe progress of orders through the plant recording progress of produc-tion items, and seeing that "hot" items are given preference in produc-tion.They spend a substantial portion of their time at clerical workin offices located in the plant area. Since the duties and interests ofthe expediters lie primarily with the plant clerical employees who areexcluded by agreement from the unit, the expediters will also beexcluded from the unit.Toolroom clerk:The toolroom clerk is the only clerical employee inthe toolroom and spends nearly all of his time in clerical work.Weconclude that the toolroom clerk is a plant clerical.We shall, there-fore, exclude him from the unit.Liaison inspector:The main function of the two liaison inspectors i3to be available to the final inspectors when the latter are unable tomake decisions as to the suitability of parts.Unlike the other inspec-tors, the liaison inspectors have direct contact with the engineering de-partment, and take orders from the chief engineer.However, the liai-son inspectors and the inspectors who are included in the unit by agree-ment have the same supervisor who is the chief inspector.Like theother inspectors, the liaison inspectors are hourly rated and are cov-ered by the same job evaluation plan.The interests of these employees2 The stipulatedunit includes,among others,gauge inspectors,gauge inspector repair-men, and quality controlmen;excluded, among other categories,are various classifica-tions of plant clericals3 AxeisonManufacturing Co , Divisionof PressedSteel Car Company, Inc ,21-RC-2834(not reportedin painted volumes of Board Decisions and Orders).338207-55-vol. 110-41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDappear to be mainly with the included inspectors.Accordingly, weshall include the liaison inspectors in the unit.Liaison quality control men :The relationship between the liaisonquality control men and the quality control men is analogous to thatbetween the liaison inspectors and the inspectors included by stipula-tion of the parties.When the quality control men are in doubt as tothe suitability of a particular part, the liaison quality control men arecalled upon to make the decision. Since the interests of the liaisonquality control men are closely related to those of the other quality con-trol men who are included in the unit by.stipulation of the parties, weshall include them'in the unit.Upon the entire record in this case, we find that the following em-ployees of the Employer at its Montebello and Vernon, California,plants constitute .a unit appropriate for the purpose of collective bar-,gaining within the meaning of Section 9 (b) of the Act:4All production and maintenance employees including shipping men,-truckdrivers, gauge inspectors, gauge inspector repairmen, receivingclerk, quality control men, all janitors (except those employed exclu-sively in the Vernon office), liaison inspectors, and liaison quality con-trolmen, but excluding the timekeeper, shipping room clerical em-ployees, clerk typist-machine shop, chemist, material review inspec-tor-aircraft, instructors, stock record clerk-raw and finished inven-tory clerk, production control clerk, production planner, ozalid clerk,toolcrib clerk, inspection clerk, stock scheduler, metallurgist, statisticalclerk, statistical record clerk, field serviceman (properly called assem-bly field serviceman), stock record clerk, pattern storage man, ex-pediters, toolroom clerk, office employees (except the janitor employedexclusively at the Montebello plant), clerical employees, guards, watch-men, professional employees, leadmen (working as well as nonwork-ing), dispatchers, and all other supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]4Apart from the five disputed categories considered above, the inclusions and exclu-sions listed below are covered by a stipulation of the parties.IRAGROB,INC.andLOCAL 31,FOOD, DISTRICT 65, RETAIL, WHOLESALEAND DEPARTMENT STORE UNION,CIO,PETITIONER.CaseNo.2-RC-6842.October 28, 1954Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Arthur Younger, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.110 NLRB No. 94.